Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office Action on the merits of application no. 17/494,758 filed 10/5/21. Claims 1-20 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20
Line 12: “one mas adjustment” has been amended as -- one mass adjustment --.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious at least one mass adjustment weight with a threaded aperture extending through the at least one mass adjustment weight, wherein the at least one mass adjustment weight is coupled to the first protrusion and/or the second protrusion to adjust mass of the adjustable mass clutch weight at the heel of the elongate body in combination with the remaining limitations of claim 1.
Regarding claim 10, the prior art of record fails to show or render at least one mass adjustment weight with a threaded aperture extending through the at least one mass adjustment weight, wherein the at least one mass adjustment weight is coupled to the first protrusion and/or the second protrusion to adjust mass of the adjustable mass clutch weight at the heel of the elongate body in combination with the remaining limitations of claim 10.
Regarding claim 20, the prior art of record fails to show or render obvious adjusting the mass of the clutch weight at the heel of the elongate body in response to coupling at least one mass adjustment weight to the first threaded protrusion or the second threaded protrusion; and coupling the adjustable mass clutch weight to the CVT clutch in combination with the remaining limitations of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Millard ‘759 teaches an adjustable flyweight but lacks the weights being located on protrusions at the heel of the elongate body.
Cook ‘626 teaches an adjustable flyweight but lacks the weights being located on protrusions at the heel of the elongate body.
Peterson ‘555 teaches an adjustable flyweight but lacks the weights being located on protrusions at the heel of the elongate body.
Hooper ‘255 teaches an adjustable cam but lacks the weights being located on protrusions at the heel of the elongate body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659